UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52694 QUAINT OAK BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 35-2293957 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 607 Lakeside Drive, Southampton, Pennsylvania 18966 (Address of principal executive offices) (215) 364-4059 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer [ ] Smallerreporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:As ofNovember 14, 2011,987,126shares of common stock were issued and outstanding. INDEX Page PART I - FINANCIAL INFORMATION Item 1: Financial Statements: Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 (Unaudited) 1 Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 2 Consolidated Statement of Stockholders’ Equity for theNine Months Ended September 30, 2011 (Unaudited) 3 Consolidated Statements of Cash Flows for the Nine Months EndedSeptember 30, 2011 and 2010 (Unaudited) 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3: Quantitative and Qualitative Disclosures About Market Risk 42 Item 4: Controls and Procedures 42 PART II - OTHER INFORMATION Item 1: Legal Proceedings 43 Item 1A: Risk Factors 43 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3: Defaults upon Senior Securities 43 Item 4: (Removed and Reserved) 43 Item 5: Other Information 44 Item 6: Exhibits 44 SIGNATURES PART I ITEM 1. FINANCIAL STATEMENTS Quaint Oak Bancorp, Inc. Consolidated Balance Sheets (Unaudited) At September 30, At December 31, Assets (In thousands, except share data) Due from banks, non-interest-bearing $ $ Due from banks, interest-bearing Cash and cash equivalents Investment in interest-earning time deposits Investment securities available for sale at fair value (cost-2011 $6,834; 2010 $3,290) Mortgage-backed securities held to maturity (fair value-2011 $4,682; 2010 $5,810) Loans held for sale - Loans receivable, net of allowance for loan losses 2011 $754;2010 $871 Accrued interest receivable Investment in Federal Home Loan Bank stock, at cost Premises and equipment, net Other real estate owned, net Prepaid expenses and other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits, interest-bearing $ $ Federal Home Loan Bank advances Other borrowings Accrued interest payable 96 Advances from borrowers for taxes and insurance Accrued expenses and other liabilities Total Liabilities Stockholders’ Equity Preferred stock– $0.01 par value, 1,000,000 shares authorized; none issued or outstanding - - Common stock – $0.01 par value; 9,000,000 shares authorized; 1,388,625 issued;987,126 and992,436 outstanding at September30, 2011 and December 31, 2010, respectively 14 14 Additional paid-in capital Treasury stock, at cost: 2011 401,499 shares; 2010 396,189 shares ) ) Unallocated common stock held by: Employee StockOwnership Plan (ESOP) ) ) Recognition & Retention Plan Trust (RRP) ) ) Accumulated other comprehensive (loss) ) ) Retained earnings Total Stockholders' Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to consolidated financial statements. 1 Quaint Oak Bancorp, Inc. Consolidated Statements of Income (Unaudited) For the Three For the Nine Months Ended Months Ended September 30, September 30, Interest Income (In thousands, except for share data) Interest on loans $ Interest on short-term investments and investment securities Total Interest Income Interest Expense Interest on deposits Interest on Federal Home Loan Bank advances 45 61 Interest on other borrowings 6 6 18 19 Total Interest Expense Net Interest Income Provision for Loan Losses 29 29 85 86 Net Interest Income after Provision for Loan Losses Non-Interest Income Mortgage banking fees 66 71 Other fees and services charges 13 13 30 36 Loss on sale of other real estate owned ) - ) - Other 15 5 50 29 Total Non-Interest Income 41 89 Non-Interest Expense Salaries and employee benefits Directors' fees and expenses 57 51 Occupancy and equipment 60 49 Professional fees 76 84 FDIC deposit insurance assessment ) 38 59 Other real estate owned expense 53 72 98 Advertising 12 15 35 44 Other 52 46 Total Non-Interest Expense Income before Income Taxes Income Taxes 77 Net Income $ Earnings per share - basic $ Average shares outstanding - basic Earnings per share - diluted $ Average shares outstanding - diluted See accompanying notes to consolidated financial statements. 2 Quaint Oak Bancorp, Inc. Consolidated Statement ofStockholders' Equity(Unaudited) NineMonths EndedSeptember30, 2011 Unallocated Common Stock Common Accumulated (In thousands, except share Number of Additional Stock Held Other Total data) Shares Paid-in Treasury by Benefit Comprehensive Retained Stockholders’ Outstanding Amount Capital Stock Plans Income Earnings Equity BALANCE – December 31, 2010 $
